                                UNITED STATES DISTRICT COURT
                                            for the
                             EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Rebecca Amy Stasko                                                Docket No. 5:21-CR-144-lM
                                                                                        5:21-CR-145-lM

                               Petition for Action on Supervised Release

COMES NOW Linwood E. King, U.S . Probation Officer of the court, presenting a petition for modification
of the Judgment and Commitment Order of Rebecca Amy Stasko, who, upon an earlier plea of guilty to
four counts of Bank Robbery, was sentenced by the Honorable N. Carlton Tilley, Jr. , U.S. District Judge in
the Middle District of North Carolina, on August 17, 2017, to the custody of the Bureau of Prisons for a
term of 39 months. It was further ordered that upon release from imprisonment the defendant be placed on
supervised release for a period of 36 months.

   Rebecca Amy Stasko was released from custody on September 23 , 2020, at which time the term of
supervised release commenced.

    On March 12, 2021 , the court was notified of the defendant testing positive for the use of marijuana.
Stasko' s supervision was continued without modification.

    On March 24, 2021, jurisdiction in this case was transferred to the Eastern District of North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

    On April 28, 2021, and May 6, 2021, Stasko submitted urine specimens which returned positive for the
use of marijuana. The defendant is currently participating in our district's Surprise Urinalysis Program, and
she was recommended for individual treatment sessions through First Step Services, Raleigh, North
Carolina. This officer has encouraged the defendant to fully participate in available treatment to gain
abstinence skills for combatting her continued illegal drug abuse. To address this recent non-compliant
behavior, and to motivate Stasko' s consideration of better life decisions, we are recommending the
defendant participate in a cognitive behavioral program.

    The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows :

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.
 Rebecca Amy Stasko
 Docket No. 5:21-CR-144-lM; 5:21-CR-145-lM
 Petition for Action
 Page2


 Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                    is true and correct.


 Isl Julie W. Rosa                                  Isl Linwood E. King
 Julie W. Rosa                                      Linwood E. King
 Supervising U.S . Probation Officer                U.S. Probation Officer
                                                    310 New Bern Avenue, Room 610
                                                    Raleigh, NC 27601-1441
                                                    Phone: 919-861-8682
                                                    Executed On: May 27, 2021

                                       ORDER OF THE COURT

 Considered and ordered this    :z7/k                M~ °'::'1---
                                          day of _ _ _  ---,,,F--- - ' 2021 , and ordered filed and
 made a part of the records in the above case.          -----U-



~ L i l M1M/& §
 Richard E. Myers II
 Chief U.S. District Judge
